PicaesoN, J.
There is no error in the interlocutory order disposing of the injunction. The defendant Taylor had leased the turpentine trees upon the land, in January, 1856, for the term of three years. The plaintiff did not acquire title till afterwards, to wit, August, 1856. Consequently, ho took the land subject to the title of Taylor, and has no ground upon which he can ask this Court to restrain Taylor from cultivating the trees in pursuance of the paramount title created by the lease. The plaintiff’s remedy, if he has any, is to have a receiver appointed to hold the rent until his title to the reversion can be establised by his action at law; upon the ground that the rent is incident to the reversion, and belongs to him. This relief is inconsistent with the relief prayed for.
"We concur with his Honor that the injunction ought to have been dissolved upon the coming in of the answers.
Per CdeiaM, Interlocutory decree affirmed.